DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO2016067192) in view of Marchini (WO2017109607).
Regarding claim 1, Puppi discloses a method for applying noise-reducing elements to a tyre for vehicle wheels, comprising:
arranging a plurality of noise-reducing elements (“noise-reducing elements” (100)) on a feeding belt (“feeding belt” (30)) movable along a predetermined feeding direction (p23 L21-p24 L1);
transferring said at least two noise-reducing elements from said feeding belt on a service plane (top of “first conveyor belt” (10)) arranged downstream of said feeding belt along said feeding direction (Fig 1-2) and having, on an upper surface thereof, a continuous film (“continuous film” (50)) which supports a layer of adhesive material (“adhesive material” (50a));
applying said layer of adhesive material onto a lower surface of each of said at least two noise-reducing elements taking it from said continuous film (p24 L18-25);
transferring one by one said at least two noise-reducing elements from said service plane to a conveyor belt (“second conveyor belt” (20)) arranged downstream of said service plane along said feeding direction (Fig 2); and

	While Puppi does not explicitly disclose aligning at least two of said noise-reducing elements along said feeding direction on said feeding belt while at the same time bringing said at least two noise-reducing elements into mutual contact along said feeding direction on said feeding belt, Puppi does teach that the noise-reducing elements are in abutment and aligned with each other on the first conveyor belt (10) (Fig 2, p24 L10-14) and that the robotized arm (40) is not necessary for the invention, as there is an embodiment where the feeding belt (30) directly feeds the noise-reducing elements to the first conveyor belt (10) (p8 L31-p9 L2). As Puppi teaches the existence of an embodiment where there is no robotized arm (40) to place noise-reducing elements onto the first conveyor belt (10) in abutment and that the adhesive should be well distributed over the noise-reducing element (p4 L26-30), a person of ordinary skill would understand that adjusting the noise-reducing elements into abutment and alignment while on the first conveyor belt (10) is counterproductive, as adjusting of the noise-reducing elements while on the first conveyor belt would result in adhesive smearing and uneven application of adhesive on the noise-reducing elements. A person of ordinary skill would minimize adjusting the noise-reducing elements while on the first conveyor belt (10) and instead look to arranging the noise-reducing elements into abutment and alignment prior to the first conveyor belt (10), including while the noise-reducing elements are on the feeding belt (30). The alignment of noise-reducing elements on conveyor belts is well known in the art, as Puppi teaches the use of reference walls (“guide rails” (11,12)) parallel to the feeding direction in conjunction with conveyor belts to ensure proper positioning of noise-reducing elements (Fig 2, p9 L13-15) and more specifically, Marchini, which is within the noise-reducing element processing art, teaches the use of a reference wall (“vertical abutment surface” (55)) that is parallel to the feeding direction (Fig 2) and a first pushing element (“pusher” (57)) that moves in a direction perpendicular to the feeding direction to push the noise-reducing elements into the reference 
	While neither Puppi nor Marchini explicitly disclose that the at least two noise reducing elements are brought into mutual contact along said feeding direction (aka the process step of abutment) while the said at least two-noise reducing elements are being pushed against said reference wall by said first pushing element (aka the process step of alignment), it has been held that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see in re Berhan.in MPEP 2144.04(IV)(C)). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the abutment and alignment occur simultaneously, as a person of ordinary skill in the art would readily recognize that the abutment of the noise-reducing elements without ensuring proper alignment of the elements would result in misalignment of the elements and therefore uneven application of adhesive onto the noise-reducing elements, leading to tires with improperly installed noise-reducing elements and less desirable louder tires. The use of a first pushing element with a reference wall (involved in alignment) simultaneously with the step of abutment ensures abutment of the elements while maintaining proper alignment of noise-reducing elements (see MPEP 2143(A), “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . . Thus, in appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of ‘common sense’"). 
Regarding claim 2, modified Puppi teaches all limitations of claim 1 as set forth above. However, Puppi does not explicitly teach that the arranging of said plurality of noise-reducing elements on said 
	Within the same art, Marchini teaches a method of conveying tire components to be placed on the inside of a tire. In particular, Marchini teaches that the use of a loading belt (“first conveyor” (29)) where noise-reducing elements (“noise reducer element” (12)) can be arranged prior to feeding them in succession to a feed belt (such as “fifth conveyor” (67)). One benefit to using the fifth conveyor is increasing the productivity of a manufacturing line by reducing standstill and preventing damage to the tire components (p7 L4-10).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the first conveyor of Marchini with Puppi. One would have been motivated to do so to increase manufacturing line productivity. 
	Regarding claim 3, modified Puppi teaches all limitations of claim 2 as set forth above. While modified Puppi does not explicitly teach that during or after positioning said noise-reducing elements on said loading belt and before aligning said at least two noise-reducing elements to move said loading belt along said feeding direction, while keeping said feeding belt stationary, until an end portion of a first noise-reducing element of said at least two noise-reducing elements is arranged above said feeding belt; and then move said loading belt and said feeding belt in synchrony along said feeding direction until said first noise-reducing element is entirely arranged above said feeding belt, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to only run the feeding belt once the noise-reduce element is in a position to be affected by it. One would be motivated to do so to decrease energy consumption, as it would be inefficient to run the feeding belt while it doesn’t transport anything. Additionally, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to run two conveyor belts in synchronicity when transporting materials from one 
Regarding claim 5, modified Puppi teaches all limitations of claim 3 as set forth above. Additionally, with Puppi teaching the use of reference walls (“guide rails” (11, 21), Fig 3) for the abutment of at least two noise-reducing elements against it and the at least two noise-reducing elements have a predetermined width (p7 L22-25), Marchini teaches the use of the first pushing element (“pusher” (57)) that is moved in the direction perpendicular to said feeding direction (Fig 2), with a predetermined stroke defined as a function of the width of said at last two noise-reducing elements (p11 L25-27).
	Regarding claim 7, modified Puppi teaches all limitations of claim 5 as set forth above. Additionally, both Puppi (Fig 2-3) and Marchini (p25 L6-8) teach that the step of bringing said at least two noise-reducing elements into mutual contact comprises pushing a first noise-reducing element of said at least two noise-reducing elements against a second noise-reducing element of said at least two noise-reducing elements, said second noise-reducing element being arranged on said feeding belt downstream of said first noise-reducing element.
	Regarding claim 8, modified Puppi teaches all limitations of claim 7 as set forth above. Additionally, both Puppi (p15 L20-25) and Marchini (p7 L18-22) teach that the at least two noise-reducing elements have a predetermined length. While Puppi teaches that the noise-reducing elements can be pushed against each other in a feeding direction (Fig 1), Marchini further teaches that this pushing along the feeding direction is done through a second pushing element (“a device”, p25 L6-8). Although Marchini does not explicitly teach that the second pushing element pushes with a pre-determined stroke defined as a function of the length of said at least two noise-reducing elements, a person of ordinary skill at the earliest effective priority date of the instant application would understand Marchini’s teaching of a predetermined stroke based on the dimensions of the noise-reducing element 
	Regarding claim 9, modified Puppi teaches all limitations of claim 8 as set forth above. Additionally, Puppi teaches that the first noise-reducing element is pushed against said second noise-reducing element after said second noise-reducing element has been aligned and brought into direct or indirect contact with a third noise-reducing element at least partially arranged on said service plane (Fig 2, see 103 rejection for claim 1 in regards to the alignment/abutting occurring at the feeding belt).
	Regarding claim 10, modified Puppi teaches all limitations of claim 9 as set forth above. Additionally, Puppi teaches that the second noise-reducing element is aligned and brought into contact with said third noise-reducing element directly or indirectly through interposition of one or more further noise-reducing elements previously aligned and brought into mutual contact along said feeding direction (Fig 2, see 103 rejection for claim 1 in regards to the alignment/abutting occurring at the feeding belt).
	Regarding claim 11, modified Puppi teaches all limitations of claim 10 as set forth above. While modified Puppi does not explicitly teach that the transferring of said at least two noise-reducing elements from said feeding belt on said service plane comprises moving said feeding belt and said continuous film in synchrony along said feeding direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to run two conveyor belts at similar speeds when transporting materials from one to another. One would have been motivated to do so to avoid damaging the surface of the material and ensure a smooth transfer.
	Regarding claim 12, modified Puppi teaches all limitations of claim 11 as set forth above. Additionally, Puppi teaches that the step of applying said layer of adhesive material comprises pressing said at least two noise-reducing elements against the upper surface of said service plane (p7 L29-p8 L1, p20 L20-31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO2016067192) and Marchini (WO2017109607) in further view of Jones (US5092451).
	Regarding claim 13, modified Puppi teaches all limitations of claim 12 as set forth above. Additionally, Puppi teaches that the step of transferring one by one said at least two noise-reducing elements from said service plane to said conveyor belt comprises of moving said continuous film and said conveyor belt in synchrony along said feeding direction until said first noise-reducing element is at least partially arranged above said conveyor belt (p24 L28-p25 L2). While modified Puppi does not explicitly teach that the step of moving the continuous film is followed by the step of moving said conveyor belt along said feeding direction while keeping said continuous film stationary, it is well known in the art of conveyors that such a step could be performed. For example, Jones, which teaches the transfer of objects (“articles”) between conveyors (“first conveyor” (3) and “second conveyor” (4)), teaches stopping the first conveyor (3) once an article from a group of articles is partially arranged above the second conveyor that is still moving (Abstract). One benefit of this is ensuring the separation of articles from each other regardless of orientation (C3 L24-29).
	It would have been obvious to one of ordinary skill at the earliest effective priority date of the instant application to include the step of keeping an earlier conveyor stationary while keeping the following conveyor in motion, as taught by Jones, with modified Puppi. One would have been motivated to do so to ensure separation between articles of manufacture.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO2016067192), Marchini (WO2017109607) and Jones (US5092451) in further view of Suda (US20030051794) and Ogawa (US6355126).
	Regarding claim 14, modified Puppi teaches all limitations of claim 13 as set forth above. While modified Puppi does not explicitly teach that after having transferred said at least two noise-reducing 
	Regarding claim 15, modified Puppi teaches all limitations of claim 14 as set forth above. While modified Puppi does not explicitly teach that the transferring said at least two noise-reducing elements to said unloading belt is achieved as a consequence of the synchronous movement of said conveyor belt and of said unloading belt along said feeding direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to run two conveyor belts at similar speeds when transporting materials from one to another. One would have been motivated to do so to avoid damaging the surface of the material and ensure a smooth transfer.
	Regarding claim 16, modified Puppi teaches all limitations of claim 15 as set forth above. While modified Puppi does not explicitly teach that after having transferred each noise-reducing element to said unloading belt and before positioning said at least two noise-reducing elements on said tyre, moving said unloading belt along said feeding direction while keeping said conveyor belt stationary, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to only 
	Regarding claim 17, modified Puppi teaches all limitations of claim 16 as set forth above. Additionally, Puppi teaches adjusting the position of said continuous film on the upper surface of said service plane along the direction perpendicular to said feeding direction (p9 L3-6).
	Regarding claim 18, modified Puppi teaches all limitations of claim 17 as set forth above. Additionally, Puppi teaches adjusting the speed of said feeding belt as a function of the advancing speed of said continuous film on said service plane (p14 L1-6).

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Applicant argued that Marchini does not explicitly teach that alignment and abutment occur  simultaneously but instead at different points in time and therefore explicitly teaches away from a simultaneous abutment and alignment operation. Examiner disagrees, noting that Marchini does not explicitly teach away from the simultaneous alignment and abutment of the noise-reducing elements, as Marchini “does not criticize, discredit, or otherwise discourage the solution claimed…." (MPEP 2141.02 (VI)). Furthermore, as set forth above in the 103 rejection, a person of ordinary skill would be motivated to align and abut the noise-reducing elements simultaneously to avoid uneven distribution of adhesive to the noise-reducing elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldoni (US5915611) (Fig 1-2) teaches the use of a reference wall (“guide element” (13)) and a pushing element (“guide element” (14), C1 L43-46)). Germain (US20090010749) (Fig 6-13) teaches the use of a pusher element (“pusher” (25)) that operates to pushes objects on a conveyor belt in a feeding direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/               Examiner, Art Unit 1749                                                                                                                                                                                         
/ROBERT C DYE/               Primary Examiner, Art Unit 1749